internal_revenue_service number release date index number ------------------------------------- -------------------------------------- --------------------------------------- ----------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc fip b01 plr-132654-04 date date ----- --------- ---------- -------------------------------------- ------------------------------------------- -------------------------------------------- legend taxpayer a b c charitable_trust hospital dear ----------- taxpayer you have requested a ruling that for purposes of sec_856 and h a of the internal_revenue_code stock of the taxpayer held by a charitable_trust is not treated as stock held by an individual under sec_542 and is not treated as constructively owned by another person under sec_544 facts taxpayer through wholly-owned limited_liability companies owns and operates shopping centers currently all of the outstanding shares of stock of the taxpayer are owned by the charitable_trust taxpayer intends to sell stock to new investors and qualify and operate as a real_estate_investment_trust reit under sec_856 this is in reply to a letter dated date requesting a ruling on behalf of taxpayer intends to offer shares of stock for sale to at least a new investors pursuant to a private_placement the shares offered will be b senior cumulative the charitable_trust is an entity that is recognized by the internal revenue plr-132654-04 preferred_stock and each share will have a face value of c the b cash dividend will be paid bi-annually to the investors service as exempt from federal_income_tax under sec_501 taxpayer represents that the charitable_trust is not an organization described in sec_401 sec_501 or sec_509 or a portion of a taxable trust that has been permanently set_aside or used exclusively for charitable purposes described in sec_642 the charitable_trust conducts research activities in conjunction with hospital the charitable_trust instrument provides that no part of the income or principal of the trust estate shall inure to the benefit of any private_shareholder_or_individual law and analysis sec_856 provides that a corporation may qualify to be taxed as a reit only if it is not closely held sec_856 provides that a corporation is closely held if it meets the stock ownership requirement of sec_542 a corporation meets the stock ownership requirement of sec_542 if at any time in the last half of the taxable_year more than percent in value of the corporation’s outstanding_stock is owned directly or indirectly by or for not more than five individuals for purposes of sec_542 an organization described in sec_401 sec_501 or sec_509 or a portion of a_trust permanently set_aside or to be used exclusively for purposes described in sec_642 or a corresponding provision of a prior income_tax law shall be considered an individual bonus plans that are trusts created or organized in the united_states by an employer for the exclusive benefit of its employees formed as part of a plan to provide payment of supplemental_unemployment_compensation_benefits to be eligible for tax-exempt status sec_509 defines the term private_foundation as a domestic or foreign organization described in sec_501 other than the organizations described in sec_509 or sec_501 in part exempts from federal_income_tax generally organizations organized and operated exclusively for one of various enumerated charitable or public purposes no part of the net_earnings of which inures to the benefit of any private individual exempt from tax a deduction for amounts paid for a purpose specified in sec_170 generally payments made to a governmental entity exclusively for public purposes or payments made to an organization described in sec_501 to be used for its exempt_purpose sec_401 describes generally qualified_pension profit sharing and stock sec_642 allows generally in the case of an estate_or_trust which is not sec_501 describes generally the qualifications needed by trusts plr-132654-04 under sec_544 stock owned directly or indirectly by or for a corporation partnership estate_or_trust shall be considered as being owned proportionately by its shareholders partners or beneficiaries for purposes of sec_542 revrul_58_556 1958_2_cb_355 provides than an incorporated non-profit foundation that has no capital stock but has issued certificates of membership to its directors who hold no beneficial_interest in the property of the corporation does not meet the stock ownership requirement of a personal_holding_company prescribed by sec_542 the revenue_ruling provides that the member’s interests were not beneficial because they were not legally entitled to receive any profits or distributions from the foundation in the absence of such a beneficial_interest it was concluded that there is no stock ownership as contemplated in sec_542 taxpayer has represented that the charitable_trust is an organization described in sec_501 and is not an organization described in sec_401 sec_501 and sec_509 taxpayer further represented that the charitable_trust is not a portion of a taxable trust that has been permanently set_aside or used exclusively for charitable purposes described in sec_642 accordingly the charitable_trust will not be treated as an individual for purposes of sec_542 in addition because the charitable_trust instrument does not identify any accordingly based solely on the facts and representations submitted we particular beneficiary no person is legally entitled to receive any profits or distributions from the charitable_trust thus no person holds a beneficial_ownership interest in the charitable_trust as contemplated in sec_542 therefore the stock owned by the charitable_trust will not be treated as constructively owned by another person under sec_544 conclude that for purposes of sec_856 and h a stock of the taxpayer held by the charitable_trust will not be treated as stock held by an individual under sec_542 and the stock will not be treated as constructively owned by another person under sec_544 except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences relating to the facts herein under any other provision of the code specifically we do not rule whether taxpayer will otherwise qualify as a reit under part ii of subchapter_m of chapter of the code also no opinion is expressed concerning whether the charitable_trust qualifies as a tax-exempt_organization under sec_501 this ruling is directed only to the taxpayer requesting it taxpayer should attach plr-132654-04 a copy of this ruling to each tax_return to which it applies sec_6110 of the code provides that this ruling may not be used or cited as precedent enclosures elizabeth a handler elizabeth a handler chief branch office of associate chief_counsel financial institutions and products copy of this letter copy for sec_6110 purposes sincerely
